DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the first resultant fiber taper" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ROCHETTE et al. (US 2015/0177732).
Rochette teaches a method of tapering a fiber by a tapering machine having a processor (para. 0056), memory (para. 0256), a heat source (840), at least one fiber holder (815 and 810), and one or more sensors (para. 0170), comprising: receiving fiber parameters defining taper characteristics in the form of physical dimensions of a desired resultant fiber taper of an optical fiber (para. 0029, 0056); computer-modeling a shape of the desired resultant fiber taper based on the received fiber parameters to establish modeled data by the processor (para. 0159); establishing processing parameters from the received fiber parameters for controlling aspects of the fiber tapering machine, by the processor (para. 0042); performing a tapering operation on the optical fiber according to the processing parameters to produce a resultant fiber taper, the tapering operation performed by applying heat from the heat source to a portion of the fiber while translating a fiber holder to which the fiber is coupled (fig. 8); measuring physical dimensions of the resultant fiber taper with the one or more sensors to establish measured data (para. 0170); determining differences in physical dimensions between the measured data and the modeled data by the processor (para. 0170); and adjusting one or more of the processing parameters to form adjusted processing parameters useful by the processor to reduce the differences in physical dimension between the modeled data and measured data of a subsequent resultant fiber taper (para. 0243, 0253).  
Regarding claim 2, Rochette teaches performing a next tapering operation using the adjusted processing parameters to form the subsequent resultant fiber taper as second taper of the optical fiber using the adjusted processing parameters or as a taper on a different optical fiber using the adjusted processing parameters (para. 0247).  
Regarding claim 3, Rochette teaches repeating one or more of tapering the optical fiber, measuring physical dimensions of the resultant fiber taper, determining differences in physical dimensions between the measured data and the modeled data, and adjusting one or more of the processing parameters to form adjusted processing parameters steps until the differences between the measured data and the modeled data do not exceed a predetermined threshold (para. 0243).  
Regarding claim 4, Rochette teaches storing the adjusted processing parameters in a memory in association with the fiber parameters for future use with other optical fibers (para. 0256).  
Regarding claim 5, Rochette teaches the taper characteristics define a shape of a taper (para. 0048-0049).  
Regarding claim 6, Rochette teaches the processing parameters include a start diameter (para. 0051, 0153), a down-taper length (para. 0039, 0153), and a waist diameter (para. 0153).  
Regarding claim 7, Rochette teaches the processing parameters include an up-taper length and a waist length (para. 0160, 0164).  
Regarding claim 8, Rochette teaches the processing parameters include at least one taper speed (para. 0192, 0244).  
Regarding claim 9, Rochette teaches adjusting the taper speed processing parameter as an adjusted processing parameter (para. 0244).  
Regarding claim 10, Rochette teaches the processing parameters include a thermal profile of a heat source (claim 5).  
Regarding claim 11. Rochette teaches storing the processing parameters in a memory as one or more taper tables (para. 0256); and adjusting at least one processing parameter in at least one of the one or more taper tables based on the adjusted processing parameters (para. 0244).  
Regarding claim 12, Rochette teaches determining differences between the measured data and the modeled data includes normalizing the measured data and the modeled data to a common axis (para. 0156, 0159).  
Regarding claim 13, Rochette teaches determining differences between the measured data and the modeled data includes: segmenting the modeled data into taper diameter per unit time and determining an idealized fiber diameter for each unit time; segmenting the measured data into taper diameter per unit time and determining a resultant fiber diameter for each unit time; and determining a difference in diameter between the measured data and the modeled data for one or more times (para. 0042-0044).  
Regarding claim 14, Rochette teaches determining a taper ratio delta based on the difference in diameter between the measured data and the modeled data for the one or more times (para. 0170).  
Regarding claim 15, Rochette teaches adjusting one or more of the processing parameters includes adjusting one or more of the processing parameters according to the taper ratio delta for each of the one or more times (para. 0244).  
Regarding claim 16, Rochette teaches adjusting one or more of the processing parameters includes adjusting a taper speed processing parameter according to the taper ratio delta for each of the one or more times (para. 0042).  
Regarding claim 17, Rochette teaches establishing the measured data includes plotting fiber diameter over length (para. 159-0160, 0166).  
Regarding claim 18, Rochette teaches measuring aspects of the first resultant fiber taper to establish measured data is performed in real time (para. 0170-0171).  
Regarding claim 19, Rochette teaches the fiber is a large diameter fiber (para. 0030).  
Regarding claim 20, Rochette teaches a method of tapering an optical fiber by a fiber tapering machine, comprising: (a) receiving tapering parameters defining characteristics of an optical fiber taper (para. 0029, 0056); (b) computer-modeling an idealized fiber taper based on the fiber parameters to establish modeled data (para. 0159); (c) from the tapering parameters, establishing fiber processing parameters for controlling aspects of the fiber tapering machine (para. 0042); (d) performing a tapering operation on the optical fiber according to the processing parameters to produce a first resultant fiber taper (fig. 8); (e) measuring aspects of the first resultant fiber taper to establish measured data (para. 0170); (f) determining differences between the first resultant fiber taper and the idealized fiber taper, including: (i) from the modeled data, determining an idealized fiber taper diameter per unit time; (ii) from the measured data, determining a resultant fiber taper diameter per unit time; (iii) determining a difference between the idealized taper diameter and the resultant taper diameter per unit time; and (iv) determining at least one taper ratio based on the difference between the resultant taper diameter and the idealized taper diameter at one or more times (para. 0170-0171); (g) adjusting one or more of the processing parameters according to the at least one taper ratio (para. 0164); and (h) performing a next tapering operation using the adjusted processing parameters to form a second resultant fiber taper of the optical fiber or a resultant fiber taper on a different optical fiber (para. 0243, 0253).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CYNTHIA SZEWCZYK/           Primary Examiner, Art Unit 1741